The parties appellant and appellee have filed a joint motion that the judgment appealed from in this cause be reformed in accordance with an agreement of the parties, and as so reformed the judgment be affirmed.
In connection with the motion the parties have filed their joint agreement, as stated, and in pursuance of that agreement the judgment of the district court in favor of appellee and against appellant, for the sum of $6,007.80, with interest thereon at the rate of 6% per annum from November 13, 1939, will be reformed so as to provide that appellee recover of appellant the sum only of $4,000, with interest as aforesaid, together with the costs of the litigation, and as so reformed said judgment will be affirmed.
Reformed and affirmed.